TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-20-00207-CV



                                    In re Michelle Ann Jensen




                    ORIGINAL PROCEEDING FROM HAYS COUNTY


                                            ORDER

PER CURIAM

               Relator Michelle Ann Jensen has filed a petition for writ of habeas corpus,

complaining of the trial court’s order finding her in contempt, signed November 25, 2019, and

the associated commitment request, signed March 11, 2020, requiring her to turn herself into the

Hays County Sheriff’s Office by 7:00 p.m. on March 22, 2020.

               We hereby stay the commitment request pending this Court’s consideration of the

petition for writ of habeas corpus. The real parties in interest are requested to file a response to

the petition no later than April 3, 2020.

               It is so ordered March 20, 2020.



Before Chief Justice Rose, Justices Baker and Triana

Filed: March 20, 2020